Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, 14, 15, 18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahkarami (WO 2011/038510).
Regarding claim 1, Shahkarami teaches a woven fabric comprising tape-like warps and wefts as shown in the Figures, at least some of which are fibrous tapes and wherein the warp and wefts interlace [0029]. The warp and/or wefts are arranged in at least two unidirectional and at least partly overlapping layers as shown in Figure 6 wherein the layers overlap and thus are at least partly overlapping. The at least one warp/weft of the one layer is offset in to relation to the warps/wefts in the other layer so that the offset warp/weft overlies and covers at least one longitudinal gap between adjacent warps or wefts in the other layer as the weft upper layer weft yarns at least partly overlapping the weft lower layer weft yarns and are offset in relation to each other and covers at least one longitudinal gap between adjacent wefts as shown in Figure 6. It is noted that in the arguments of the Restriction requirement, Applicant appears to argue Shahkarami does not read on the present claim 1 because Shahkarami does not teach warp tape-like yarns interlaced between the upper and lower layer. It is noted that the present claim 1 does 
Regarding claim 2, all warps or wefts of the two respective layers are offset in relation to each other [0032]. 
Regarding claim 4, the warps are provided in the at least two layers and wherein at least some warps in these layers are grouped in units of grouped warps whereby each weft interlaces with the units of grouped warps as Baughman et al. teach a satin weave.  It is noted again that the claim language in claim 4 is read on a fabric wherein the groups of warp yarns are in each layer and the weft interlaces the groups and the groups are not required to contain warps in both the upper and lower layers together. 
Regarding claim 5, units of grouped warps are interlacing with individual tape-like wefts wherein the individual tape-like wefts are incorporated in mutually offset and overlapping arrangement relative to each other. 
Regarding claim 6, given Shahkarami teaches the warps and wefts in each layer are offset, it is clear or obvious the fabric of Shahkarami is free from see-through gaps or openings at areas encircled by intersecting warp tapes and weft tapes. 
Regarding claim 7, the fibrous tapes are tapes in which the fibers are substantially unidirectional in orientation. 
Regarding claim 8, all the tape like warps and wefts are fibrous tapes. As set forth in the 35 USC 112b rejection set forth above, 
Regarding claim 9, Shahkarami teaches the securing yarns in the warp and weft direction in which interlacing occurs mutually above, below an in between the overlapping layer. The securing yarns are considered to be warp and/or weft yarns depending on which direction they run. 
Regarding claim 10, the warps are provided in the at least two layers and the interlacing of the weft occurs in which a way that at least some wefts run in a path above, below and in between the overlapping warp layers. As set forth above, the securing yarn are considered to be the weft yarns and therefore meet the claimed interlacing limitation in this claim. 
Regarding claim 11, the areal weight is within the claimed range [0043]. 
Regarding claims 14-15, the fibrous tapes have the claimed count [0023-0024]. 
Regarding claim 18, the woven fabric is a reinforcement for use in a composite material [0032]. 
Regarding claim 26, Shahkarami teaches a woven fabric comprising tape-like warps and wefts as shown in the Figures, at least some of which are fibrous tapes and wherein the warp and wefts interlace [0029]. The warp and/or wefts are arranged in at least two unidirectional and at least partly overlapping layers as shown in Figure 6 wherein the layers overlap and thus are at least partly overlapping. The at least one warp/weft of the one layer is offset in to relation to the warps/wefts in the other layer so that the offset warp/weft overlies and covers at least one longitudinal gap between adjacent warps or wefts in the other layer as the weft upper layer weft yarns at least partly overlapping the weft lower layer weft yarns and are offset in relation to each other and covers at least one longitudinal gap between adjacent wefts as shown in Figure 6.  The warps are provided in the at least two layers and wherein at least some warps in these layers are grouped in units of grouped warps whereby each weft interlaces with the units of grouped warps   It is noted again that the claim language in claim 4 is read on a fabric wherein the groups of warp yarns are in each layer and the weft interlaces the groups and the groups are not required to contain warps in both the upper and lower layers together.  Units of grouped warps are interlacing with individual wefts. Units of grouped warps are interlacing with individual tape-like wefts wherein the individual tape-like wefts are incorporated in mutually offset and overlapping arrangement relative to each other. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shahkarami (WO 2011/038510).
Regarding claim 12, Shahkarami is silent regarding the claimed thickness. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed thickness to affect strength and tailor the properties to end use needs as is known in the art. 
Regarding claim 13, Shahkarami is silent regarding the claimed width of the warps. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed width in order to affect the strength of flexibility of the fabric. 
Regarding claim 16-17, Shahkarami is silent regarding the claimed crimp frequency and crimp angle. However, the claimed crimp frequency and crimp angle would have been obvious to one of ordinary skill in the art at the time of the invention given Shahkarami teaches minimizing crimp in order to improve performance of the fabric. 
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 
The previous 35 USC 112 rejections over the claims is withdrawn in light of Applicant’s amendments.
Applicant argues the two woven fabrics of Shahkarami are not interwoven commonly with some of the yarns of each other interconnecting them into one woven fabric, but clearly teaches two independent fabrics secured by additional securing yarns 22. This is not the case. Shahkarami plainly teaches the woven fabric as claimed including with the offset warps and wefts. Moreover, Shahkarami teaches in paragraph 0028, “In some embodiments, one or more of the warp yarns 12, 15 and/or weft yarns 14, 17 could be used in addition to, or in place of, one or 
Applicant argues Shakarami teaches securing yarns but the present invention does not require securing yarns. As set forth above, Shahkarami does not require securing yarns, but teaches warp and/or wefts being used in lieu of securing yarns. 
Applicant argues Shahkarami does not teach interlacing warps and wefts. As set forth above, Shahkarami teaches in paragraph 0028, “In some embodiments, one or more of the warp yarns 12, 15 and/or weft yarns 14, 17 could be used in addition to, or in place of, one or more securing yarns 22 for holding the two or more layers together. For example, one or more the of the warp yarns 12, 15 and/or the weft yarns 14, 17 could be interwoven along a path similar to the path of the securing yarn 22 as shown in Figure 2 to secure the first layer 11 to the second layer 13.” 
Applicant argues Shahkarami is not for use in composite applications. In paragraph 0032, of Shahkarami states “The fabric 10 may also be fabricated into a prepreg using a film or a wet resin. Depending on the application, the film or resin may be applied to one side of the fabric 10, the fabric 10 may be totally impregnated with a resin, or the film may be worked into the fabric 10.”. Therefore, it is clear Shahkarami teaches composite applications. 
The arguments concerning Dufrese-Nappert have been fully considered, but are moot as Dufrese-Nappert is not used in the rejection set forth above. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shawn Mckinnon/Examiner, Art Unit 1789